DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 11/12/2021 have been entered.
The previously raised drawing objection has not been withdrawn in light of the amendment submitted by the Applicant on 11/12/2021.
The previously raised specification objection has been withdrawn in light of the amendment submitted by the Applicant on 11/12/2021.
The previously raised claims objections have been withdrawn in light of the amendment submitted by the Applicant on 11/12/2021.
The previously raised claims rejections (112 b) have been withdrawn in light of the amendment submitted by the Applicant on 11/12/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "10" in Fig. 4 have both been used to designate “the cosmetic Jar” . The examiner notes that both reference lines of “15” and “10” in Fig 4 refer to the same element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures For examination purposes, the housing recited in the claim will be interpreted by the cosmetic jar or container. Applicant is advised that regarding this objection to Fig. 4, to keep reference line of “15” as is, but reference line of “10” should not be touching the surface since the cosmetic container “10” includes a main body 15 and a neck 16. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable Tobey (US 20150114965 A1) in view of Rizzo (US 6053183 A).
Regarding claim 1, Tobey discloses a cosmetic container for storing a cosmetic product (Abstract) comprising: a cosmetic jar having a main body (See annotated Fig. 4A below) defining a reservoir (410) for containing the product and a neck (Annotated 

    PNG
    media_image1.png
    698
    619
    media_image1.png
    Greyscale


Rizzo teaches a loose powder sifter container (title) with a collar (Fig. 7, 50) that has openings of different sizes (Fig. 8, 67 and 62) to allow the consumer the option of either dispensing the powder through a sifter, or through an opening of sufficient diameter to accommodate a brush without the consumer having to remove and discard the insert itself (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the openings size of Tobey’s collar device with the openings size of the collar as taught by Rizzo to allow the consumer the option of either dispensing the powder through a sifter, or through an opening of sufficient diameter to accommodate a brush without the consumer having to remove and discard the insert itself.
Regarding claim 2, Tobey and Rizzo disclose the claimed invention of claim 1. Tobey further discloses the rim of the collar comprises an inner side wall (Fig. 4a, 420) that extends into the cosmetic jar (402) , wherein the manipulation surface of the collar projects inward from the side wall (Fig. 4A).  
Regarding claim 3, Tobey and Rizzo disclose the claimed invention of claim 2. Tobey further discloses an inner part of the cap assembly comprises internal threading (Fig.5, 532) to mate with external threading of the jar neck (Fig. 5B, 518). 
Regarding claim 6, Tobey and Rizzo disclose the claimed invention of claim 1. Tobey further discloses the collar rim extends around 360 degrees of the neck (Annotated Fig. 4A above “B”, Fig. 4B). Tobey does not specifically disclose the manipulation surface extends around about 90 to about 270 degrees of the collar rim. However, Tobey shows 
The instant disclosure describes the manipulation surface extends around about 90 to about 270 degrees as merely preferable (Specification “Page 6, Line 15-21”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed range for the manipulation surface is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify device of Tobey to have the manipulation surface extends around about 90 to about 270 degrees of the collar rim because it appears to be an arbitrary design consideration. 
Regarding claim 7, Tobey and Rizzo disclose the claimed invention of claim 1. Tobey further discloses the collar rim extends around 360 degrees of the neck (Annotated Fig. 4A above, “B”, Fig. 4B). Tobey does not specifically disclose the manipulation surface extends around about 180 degrees of the collar rim. However, Tobey shows the manipulation surface extends relatively close to the claimed range of the collar rim, as shown in Fig. 4A, 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface extends around about 180 degrees as merely preferable (Specification “Page 6, Line 15-21”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends around about 180 degrees of the collar rim, because it appears to be an arbitrary design consideration. 
Regarding claim 8, Tobey and Rizzo disclose the claimed invention of claim 1. Tobey further discloses the neck defines an opening having a diameter (Annotated Fig. 4A above, “A”), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 10% to about 25 % of the diameter of the neck. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed range from the neck, as shown in Fig. 4A, 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.
The instant disclosure describes the manipulation surface inward from the neck over about 10% to about 25 % of the diameter of the neck as merely preferable (Specification “Page 7, Line 24-28”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
 
Regarding claim 9, Tobey and Rizzo disclose the claimed invention of claim 1. Tobey further discloses the neck defines an opening having a diameter (Annotated Fig. 4A above, “A”), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 15 % of the diameter of the neck. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed value from the neck, as shown in Fig. 4A, 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.
The instant disclosure describes the manipulation surface inward from the neck over about 15 % of the diameter of the neck as merely preferable (Specification “Page 7, Line 24-28”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation  
Regarding claim 10,Tobey discloses a cosmetic container comprising (abstract): a cosmetic jar (402) having a body defining a reservoir (410) and having a neck (Annotated Fig. 4A above, “A”) allowing access to product in the reservoir; a cap (408) configured for coupling to the jar (Fig. 4A, 4B); and a collar (404) on the neck of the jar (Annotated Fig. 4A above “A”) having an upper rim ( Annotated Fig. 4A above “B”) and a manipulation surface (Annotated Fig. 4A above) extending down from the upper rim defining a curved inner edge at a bottom edge thereof such that on one portion of the collar (Annotated Fig. 4A above), an inner sidewall (Fig. 4A, 420) extends straight down from the rim and on a second portion of the collar (Fig. 4A), the manipulation surface extends downward at an angle towards the reservoir(Annotated Fig. 4A above), such that the manipulation surface allows a user to scrape, rub or tap a brush thereon (Fig. 4a, 4B, the examiner notes that the manipulation surface is capable to allows the user to scrap the applicator pad 224, Fig. 2A). 
Tobey does not explicitly disclose the collar configured to allow a user to insert a brush  through the collar and into the reservoir to dispense the product.
Rizzo teaches a loose powder sifter container (title) with a collar (Fig. 7, 50) that has openings of different sizes (Fig. 8, 67 and 62) to allow the consumer the option of either dispensing the powder through a sifter, or through an opening of sufficient diameter to accommodate a brush without the consumer having to remove and discard the insert itself (Abstract).

Regarding claim 11, Tobey and Rizzo disclose the claimed invention of claim 10. Tobey further discloses the neck defines an opening having a radius (Annotated Fig. 4A above), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 15 % to about 50 % of the radius. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed range from the neck, as shown in Fig. 4A and 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.
The instant disclosure describes the manipulation surface inward from the neck over about 15 % to about 50 % of the radius of the neck as merely preferable (Specification “Page 7, Line 29-31”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck radius is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation  
Regarding claim 12, Tobey and Rizzo disclose the claimed invention of claim 10. Tobey further discloses the neck defines an opening having a radius (Annotated Fig. 4A above), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 30 % of the radius. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed value from the neck, as shown in Fig. 4A and 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.
The instant disclosure describes the manipulation surface inward from the neck over about 30 % of the radius of the neck as merely preferable (Specification “Page 7, Line 29-31”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck radius is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends inward from the neck over about 30 % of the radius of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 13, Tobey and Rizzo disclose the claimed invention of claim 10. Tobey further discloses the manipulation surface is generally concave (Annotated Fig. 4A above).
Regarding claim 14, Tobey and Rizzo disclose the claimed invention of claim 10. Tobey further discloses the manipulation surface is a flat surface from the top of the rim to its lower edge (Annotated Fig. 4A above).  
Regarding claim 15, Tobey and Rizzo disclose the claimed invention of claim 10. Tobey further discloses manipulation surface defines an angle, relative to a plane on which the top of the neck is defined (Annotated Fig. 4A, 4B, 1A). Tobey does not specifically disclose this angle is about 30 to about 65 degrees. However, Tobey shows the manipulation surface has an angle relatively close to the claimed range of the angle, as shown in Fig. 4A, 4B, and 1A to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, about 30 to 65 degrees as merely preferable (Specification “Page 8, Line 14-18”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed range for the manipulation surface angle is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation 
Regarding claim 16, Tobey and Rizzo disclose the claimed invention of claim 10. Tobey further discloses manipulation surface defines an angle, relative to a plane on which the top of the neck is defined (Annotated Fig. 4A, 4B, 1A). Tobey does not specifically disclose this angle is about 50 degrees. However, Tobey shows the manipulation surface has an angle relatively close to the claimed value of the angle, as shown in Fig. 4A, 4B, and 1A to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, about 50 degrees as merely preferable (Specification “Page 8, Line 14-18”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface angle is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface to have an angle relative to the neck about 50 degrees, because it appears to be an arbitrary design consideration.
Regarding claim 17, Tobey and Rizzo disclose the claimed invention of claim 10. Tobey further discloses the inner shape of the collar (404) is circular on one side 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Tobey (US 20150114965 A1), Rizzo (US 6053183 A) as applied to claim 1, and further in view of Lu (US 20060186019 A1).
Regarding claim 4, Tobey and Rizzo disclose the claimed invention of claim of claim 1. Tobey further discloses the cap (208) is a screw cap assembly (Fig. 2B) comprising an inner lid (206) having at least one horizontal protrusion (Fig. 2B, 222), and an outer shell (outer surface of the cover 208) having at least one horizontal recess (Annotated Fig. 1A below) and at least one vertical protrusion (Annotated Fig. 1A below) on its inner surface, and the cap is assembled such that the horizontal protrusion (222) and horizontal recess (Annotated Fig. 1 below) cooperate to secure the inner lid and the outer shell together (Fig, 4B).  


    PNG
    media_image2.png
    604
    708
    media_image2.png
    Greyscale

However, Tobey does not explicitly disclose the inner lid having at least one vertical recess on its outer surface, and that the cap is assembled such that the vertical recess and the vertical protrusion cooperate. Lu teaches a cosmetic compact device with housing member 18 which includes recess 18 for receiving the ribs 13 (Fig. 1) for anchoring and securing the first and the second housing members 11, 14 together (Para. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner lid of the combination of Tobey and Rizzo device to have the recess as taught by Lu for anchoring and securing the first and the second housing members 11, 14 together .
Regarding claim 5,Tobey and Rizzo disclose the claimed invention of claim 1. Tobey does not disclose the cap (208) includes a transparent or semi-transparent window on a top surface thereof to view the loose powder product in the reservoir. Lu teaches a cosmetic compact device with the outer cover member (Fig, 2, 31) made of transparent or semi-transparent materials, to allow the color and the shape of the inner cover member 34 to be seen through the outer cover member 31 (Para. 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tobey and Rizzo cap to have a cap with a transparent or semi-transparent window on a top surface as taught by Lu to allow the color and the shape of the inner cover member 34 to be seen through the outer cover member 31.

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable Tobey (US 20150114965 A1) in view of Kim (US 20130319454 A1).
Regarding claim 1,Tobey discloses a cosmetic container for storing a cosmetic product (Abstract) comprising: a cosmetic jar having a main body (See annotated Fig. 4A above) defining a reservoir (410) for containing the product and a neck (Annotated Fig. 4A above “A”) on an upper portion thereof with an upper end having an opening for accessing product in the reservoir (Fig 4A) ; a collar (404) fitted to the upper end of the neck (Annotated Fig. 4A above “A”, and Fig. 4B), the collar (404) having an upper rim defining an opening therethrough (Annotated Fig. 4a above) and manipulation surface (Fig. 4A, annotated Fig. 4A above) extending down into the reservoir (410) from the 
Tobey does not explicitly disclose the collar configured to allow a user to insert an applicator through the collar and into the reservoir to dispense the product.
Kim teaches a cosmetic powder container which includes a powder chamber (Fig. 12, 112), a collar (Fig. 12, 130) with concave manipulating surface (132a), and a make-up brush (120) so that although the powder P which has been primarily applied to the make-up brush is not evenly distributed over the brush, a user may hold the make-up brush with one hand and turns the make-up brush against the powder spreading depression 154 while holding the outer cap 140 in an upturned state with the other hand as shown in FIG. 14, so that the powder which has been unevenly distributed over the make-up brush can be evenly spread on the brush, thus allowing the user to more quickly and easily apply make-up (Para. 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the applicator pad of Tobey with the makeup-brush and manipulate the make-up brush through the collar surface as taught by Kim so that although the powder P which has been primarily applied to the make-up brush is not evenly distributed over the brush, a user may hold the make-up brush with one hand and turns the make-up brush against the powder spreading depression 154 while holding the outer cap 140 in an upturned state with the other hand as shown in FIG. 14, so that the powder which has been unevenly distributed over the make-up brush can be evenly spread on the brush, thus allowing the user to more quickly and easily apply make-up. It would have been obvious while manipulating the brush of Kim on the collar 
Regarding claim 2, Tobey and Kim disclose the claimed invention of claim 1. Tobey further discloses the rim of the collar comprises an inner side wall (Fig. 4a, 420) that extends into the cosmetic jar (402) , wherein the manipulation surface of the collar projects inward from the side wall (Fig. 4A).  
Regarding claim 3, Tobey and Kim disclose the claimed invention of claim 2. Tobey further discloses an inner part of the cap assembly comprises internal threading (Fig.5, 532) to mate with external threading of the jar neck (Fig. 5B, 518). 
Regarding claim 6, Tobey and Kim disclose the claimed invention of claim 1. Tobey further discloses the collar rim extends around 360 degrees of the neck (Annotated Fig. 4A above “B”, Fig. 4B). Tobey does not specifically disclose the manipulation surface extends around about 90 to about 270 degrees of the collar rim. However, Tobey shows the manipulation surface extends relatively close to the claimed range of the collar rim, as shown in Fig. 4A, 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface extends around about 90 to about 270 degrees as merely preferable (Specification “Page 6, Line 15-21”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed range for the manipulation surface is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
 
Regarding claim 7,Tobey and Kim disclose the claimed invention of claim 1. Tobey further discloses the collar rim extends around 360 degrees of the neck (Annotated Fig. 4A above, “B”, Fig. 4B). Tobey does not specifically disclose the manipulation surface extends around about 180 degrees of the collar rim. However, Tobey shows the manipulation surface extends relatively close to the claimed range of the collar rim, as shown in Fig. 4A, 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface extends around about 180 degrees as merely preferable (Specification “Page 6, Line 15-21”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends around about 180 degrees of the collar rim, because it appears to be an arbitrary design consideration. 
Regarding claim 8,Tobey and Kim disclose the claimed invention of claim 1. Tobey further discloses the neck defines an opening having a diameter (Annotated Fig. 4A 
The instant disclosure describes the manipulation surface inward from the neck over about 10% to about 25 % of the diameter of the neck as merely preferable (Specification “Page 7, Line 24-28”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends inward from the neck over about 10 % to 25 % of the diameter of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 9,Tobey and Kim disclose the claimed invention of claim 1. Tobey further discloses the neck defines an opening having a diameter (Annotated Fig. 4A above, “A”), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 15 % of the diameter of the neck. However, 
The instant disclosure describes the manipulation surface inward from the neck over about 15 % of the diameter of the neck as merely preferable (Specification “Page 7, Line 24-28”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends inward from the neck over about 15 % of the diameter of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 10,Tobey discloses a cosmetic container comprising (abstract): a cosmetic jar (402) having a body defining a reservoir (410) and having a neck (Annotated Fig. 4A above, “A”) allowing access to product in the reservoir; a cap (408) configured for coupling to the jar (Fig. 4A, 4B); and a collar (404) on the neck of the jar (Annotated Fig. 4A above “A”) having an upper rim ( Annotated Fig. 4A above “B”) and a manipulation surface (Annotated Fig. 4A above) extending down from the upper rim defining a curved inner edge at a bottom edge thereof such that on one portion of the collar (Annotated Fig. 4A above), an inner sidewall (Fig. 4A, 420) extends straight down 
Tobey does not explicitly disclose the collar configured to allow a user to insert a brush  through the collar and into the reservoir to dispense the product.
Kim teaches a cosmetic powder container which includes a powder chamber (Fig. 12, 112), a collar (Fig. 12, 130) with concave manipulating surface (132a), and a make-up brush (120) so that although the powder P which has been primarily applied to the make-up brush is not evenly distributed over the brush, a user may hold the make-up brush with one hand and turns the make-up brush against the powder spreading depression 154 while holding the outer cap 140 in an upturned state with the other hand as shown in FIG. 14, so that the powder which has been unevenly distributed over the make-up brush can be evenly spread on the brush, thus allowing the user to more quickly and easily apply make-up (Para. 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the applicator pad of Tobey with the makeup-brush and manipulate the make-up brush through the collar surface as taught by Kim so that although the powder P which has been primarily applied to the make-up brush is not evenly distributed over the brush, a user may hold the make-up brush with one hand and turns the make-up brush against the powder spreading depression 154 while holding the outer cap 140 in an upturned state with the other hand as shown in FIG. 14, 
Regarding claim 11,Tobey and Kim disclose the claimed invention of claim 10. Tobey further discloses the neck defines an opening having a radius (Annotated Fig. 4A above), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 15 % to about 50 % of the radius. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed range from the neck, as shown in Fig. 4A and 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.
The instant disclosure describes the manipulation surface inward from the neck over about 15 % to about 50 % of the radius of the neck as merely preferable (Specification “Page 7, Line 29-31”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck radius is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation  
Regarding claim 12,Tobey and Kim disclose the claimed invention of claim 10. Tobey further discloses the neck defines an opening having a radius (Annotated Fig. 4A above), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 30 % of the radius. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed value from the neck, as shown in Fig. 4A and 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.
The instant disclosure describes the manipulation surface inward from the neck over about 30 % of the radius of the neck as merely preferable (Specification “Page 7, Line 29-31”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck radius is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends inward from the neck over about 30 % of the radius of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 13,Tobey and Kim disclose the claimed invention of claim 10. Tobey further discloses the manipulation surface is generally concave (Annotated Fig. 4A above).
Regarding claim 14,Tobey and Kim disclose the claimed invention of claim 10. Tobey further discloses the manipulation surface is a flat surface from the top of the rim to its lower edge (Annotated Fig. 4A above).  
Regarding claim 15,Tobey and Kim disclose the claimed invention of claim 10. Tobey further discloses manipulation surface defines an angle, relative to a plane on which the top of the neck is defined (Annotated Fig. 4A, 4B, 1A). Tobey does not specifically disclose this angle is about 30 to about 65 degrees. However, Tobey shows the manipulation surface has an angle relatively close to the claimed range of the angle, as shown in Fig. 4A, 4B, and 1A to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, about 30 to 65 degrees as merely preferable (Specification “Page 8, Line 14-18”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed range for the manipulation surface angle is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation 
Regarding claim 16,Tobey and Kim disclose the claimed invention of claim 10. Tobey further discloses manipulation surface defines an angle, relative to a plane on which the top of the neck is defined (Annotated Fig. 4A, 4B, 1A). Tobey does not specifically disclose this angle is about 50 degrees. However, Tobey shows the manipulation surface has an angle relatively close to the claimed value of the angle, as shown in Fig. 4A, 4B, and 1A to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, about 50 degrees as merely preferable (Specification “Page 8, Line 14-18”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface angle is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface to have an angle relative to the neck about 50 degrees, because it appears to be an arbitrary design consideration.
Regarding claim 17,Tobey and Kim disclose the claimed invention of claim 10. Tobey further discloses the inner shape of the collar (404) is circular on one side (Annotated 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Tobey (US 20150114965 A1), Kim (US 20130319454 A1) as applied to claim 1, and further in view of Lu (US 20060186019 A1).
Regarding claim 4,Tobey and Kim disclose the claimed invention of claim of claim 1. Tobey further discloses the cap (208) is a screw cap assembly (Fig. 2B) comprising an inner lid (206) having at least one horizontal protrusion (Fig. 2B, 222), and an outer shell (outer surface of the cover 208) having at least one horizontal recess (Annotated Fig. 1A below) and at least one vertical protrusion (Annotated Fig. 1A below) on its inner surface, and the cap is assembled such that the horizontal protrusion (222) and horizontal recess (Annotated Fig. 1 below) cooperate to secure the inner lid and the outer shell together (Fig, 4B).  


    PNG
    media_image2.png
    604
    708
    media_image2.png
    Greyscale

However, Tobey does not explicitly disclose the inner lid having at least one vertical recess on its outer surface, and that the cap is assembled such that the vertical recess and the vertical protrusion cooperate. Lu teaches a cosmetic compact device with housing member 18 which includes recess 18 for receiving the ribs 13 (Fig. 1) for anchoring and securing the first and the second housing members 11, 14 together (Para. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner lid of the combination of Tobey and Kim device to have the recess as taught by Lu for anchoring and securing the first and the second housing members 11, 14 together.
Regarding claim 5,Tobey and Kim disclose the claimed invention of claim 1. Tobey does not disclose the cap (208) includes a transparent or semi-transparent window on a top surface thereof to view the loose powder product in the reservoir. Lu teaches a cosmetic compact device with the outer cover member (Fig, 2, 31) made of transparent or semi-transparent materials, to allow the color and the shape of the inner cover member 34 to be seen through the outer cover member 31 (Para. 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tobey and Kim cap to have a cap with a transparent or semi-transparent window on a top surface as taught by Lu to allow the color and the shape of the inner cover member 34 to be seen through the outer cover member 31.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 filled on 11-12-2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772